VICKERY, J.
Epitomized Opinion
Platers Supply Co. sued G-eneral Supply Co. in Cuyahoga Common Pleas to recover $9,000 for goods sold and also for breach of contract for refusing to accept. Jury rendered a verdict for General Supply Co. Platers Supply Co. prosecuted error on ground that court erred in submitting the requests of General Supply Co. to jury before argument, and also that the court in his charge used the word “merchantable” but did not define it and was not requested to do so. The Court of Appeals in reversing the judgment and ordering a new trial held:
1. It was not error for the court to give the requested chrages to the jury before argument.
2. Even though the testimony discussed the goods as merchantable and the court in his charge used the word merchantable, it was not error for the court to fail to define the term since no demand was made therefor by either party.
3. The verdict, however, is manifestly, against the weight of the testimony.-